Citation Nr: 1143078	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a prostate disability, claimed as due to exposure to Agent Orange.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a pulmonary disability, to include bronchial asthma with emphysema and chronic obstructive pulmonary disorder (COPD), to include as due to exposure to Agent Orange and/or asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to July 1982, with 13 years and 8 months prior active service.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which held that new and material evidence had not been received to reopen the claim for service connection for bronchial asthma.  It is also on appeal from an August 2010 rating decision that denied service connection for a prostate disability, claimed as due to exposure to Agent Orange.

The Board notes that in June 2009, the Veteran submitted another application to reopen the claim for service connection for a pulmonary disability.  A September 2009 rating decision held that new and material evidence had not been received to reopen the claim.  In connection with the June 2009 application, the Veteran submitted additional relevant private medical evidence.  As set forth in 38 C.F.R. § 3.156(b) (2011), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As evidence accompanying the Veteran's June 2009 application qualifies as new and material evidence, it must be considered as part of the claim that led to the January 2009 rating decision.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  A substantive appeal was received within one year of notice of the January 2009 rating decision.

The Board notes that the Veteran did not complete an appeal as to a November 2006 rating decision denial of service connection for rheumatoid arthritis following issuance of a a statement of the case in March 2009.  As such, the matter is not for appellate consideration.  Further, although the Veteran provided a timely notice of disagreement as to a June 2008 rating decision denial of service connection for peripheral neuropathy, and denial of service connection for posttraumatic stress disorder, service connection was unltimately established for such disabilities by rating decisions in December 2009 and March 2010, respectively.  

The reopened claim of entitlement to service connection for a pulmonary disability, to include bronchial asthma with emphysema and COPD, to include as due to exposure to Agent Orange and/or asbestos is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's benign prostatic hypertrophy is related to active duty or any event during active duty, to include exposure to herbicides. 

2.  A February 1989 final rating decision denied service connection for bronchial asthma.  

3.  A February 1996 final rating decision denied service connection for bronchial asthma, secondary to Agent Orange exposure.

4.  A November 2006 rating decision held that new and material evidence had not been received to reopen the claim for service connection for bronchial asthma.  

5.  Evidence added to the record since the November 2006 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a pulmonary disability, to include bronchial asthma with emphysema and COPD, to include as due to exposure to Agent Orange and/or asbestos, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in or aggravated by active duty, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The November 2006 rating decision that held that new and material evidence had not been received to reopen the claim for service connection for bronchial asthma is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

3.  Evidence received since the November 2006 rating decision that held that new and material evidence had not been received to reopen the claim for service connection for bronchial asthma is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Board is reopening the Veteran's claim for service connection for a pulmonary disability and remanding it for further development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in June 2010, VA informed the appellant of what evidence was required to substantiate his claim for service connection for a prostate disability, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the transcript of an April 2011 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for service connection for a prostate disability.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's prostate claim, and as discussed fully below, the Board finds that there is no medical evidence indicating that the Veteran's current prostate disability was incurred or aggravated by active duty.  The Board recognizes that the Court in McLendon held that the third element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical, or indeed lay, evidence of record in this case contains any indication that the Veteran incurred or aggravated a prostate disability during active duty.  Therefore, a remand in order to obtain an opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran served in Vietnam, and therefore exposure to herbicides is presumed.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, prostate cancer, but not benign prostatic hypertrophy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The Secretary of VA (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996). 

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000). 

In this case, the Veteran does not allege that he has prostate cancer, which is a presumptive disability, but that he has benign prostatic hypertrophy, which is not a presumptive disability, due to exposure to herbicides.  Accordingly, this claim for service connection will be considered only on a nonpresumptive direct-incurrence basis.  See Combee, supra.  The Veteran alleges that he has had symptoms of a prostate disability since active duty, and was told by physicians in 2005 that his prostate disability was the result of exposure to Agent Orange.  His testimony during the April 2011 hearing makes it clear that he contends that his benign prostatic hypertrophy is due to exposure to Agent Orange. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a prostate disability.

The Veteran's service medical records are negative for complaints, symptoms, findings or diagnoses related to the prostate or benign prostatic hypertrophy.  Because the claimed disability was not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997). 

The Board finds it significant that the earliest evidence of a prostate disability or benign prostatic hypertrophy is dated many years after the Veteran's separation from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

VA treatment records dated in 2010 reflect benign prostatic hypertrophy.  However, they do not support service connection.  They simply do not link the Veteran's benign prostatic hypertrophy to his service, or to any exposure to herbicides during service.  In fact, there is no competent medical evidence linking the Veteran's benign prostatic hypertrophy to his active duty, to include exposure to Agent Orange.  

The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to diagnose a prostate disability, state that any prostate symptoms during service were of a chronic nature to which current disability may be attributed, or state that any current prostate disability is etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran contends that he has had continuity of prostate symptoms since active duty, the Board finds that the contentions are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  Again, the Board observes that during active duty the Veteran denied any relevant symptoms.  

Further, while the Board acknowledges that the absence of any corroborating probative medical evidence supporting the assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (containing no evidence of prostate complaints, symptoms, findings or diagnoses) outweigh his contentions. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a prostate disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim,  VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A February 1989 rating decision denied service connection for bronchial asthma.  The rating decision noted that the Veteran's service treatment records were negative for treatment of a chronic lung condition, he denied asthma at separation, he did not claim asthma on his original August 1982 claim, and a September 1982 VA examination did not find asthma.  A February 1996 rating decision denied service connection for bronchial asthma, secondary to Agent Orange exposure.  The rating decision noted that the available scientific and medical evidence did not support the conclusion that the condition was associated with herbicide exposure.  The Veteran did not appeal either rating decision and they became final.  38 U.S.C.A. § 7105.  

A November 2006 rating decision held that new and material evidence had not been received to reopen a claim for service connection for bronchial asthma.  The rating decision held that post-service private medical records showing treatment for asthma in 2006 did not link the disability to the Veteran's service.  Although the Veteran was issued a statement of the case in March 2009 following receipt in November 2007 of a timely notice of disagreement as to that determination, the Veteran did not complete an appeal of that decision by filing a substantive appeal within 60 days of issuance of the statement of the case.  As such, it became final.  38 U.S.C.A. § 7105.  Evidence of record at that time included the Veteran's service treatment records, and VA and private medical records.  

In connection with his application to reopen his service connection claim, the Veteran submitted a June 2009 medical opinion from his private physician.  The opinion accurately reviews the Veteran's service treatment records (the Veteran attached highlighted supporting excerpts from his service treatment records).  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  The opinion also reviews the ongoing medical treatment provided by the private physician.  The private physician noted that, for purposes of Agent Orange exposure, the Veteran had served in Vietnam.  For purposes of asbestos exposure, the Veteran reported exposure while working with an old oven in a mess hall.  For purposes of dust exposure, the Veteran reported exposure to flour dust as a cook.  The Veteran's diagnosis was COPD.  The private physician stated that the Veteran's COPD was secondary to various dust exposure, and "highly probable (sic) to Agent Orange".  She explained the opinion with reference to scientific studies that showed exposure to Agent Orange increased chronic breathing problems, including asthma.  

The Board finds that the June 2009 private medical opinion constitutes new and material evidence to reopen the Veteran's claim.  It is a new document that did not exist at the time of the prior final denial, and was not previously submitted to VA.  It is material because it relates the Veteran's current COPD to complaints shown in his service treatment records, his presumed exposure to Agent Orange, and his claimed exposure to flour dust and asbestos.  The evidence is not cumulative or redundant of the evidence of record at the time of the November 2006 rating decision, and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The Board again observes that the credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus, supra.


ORDER

Service connection for a prostate disability, claimed as due to exposure to Agent Orange, is denied.

New and material evidence having been received, the application to reopen a claim for service connection for a pulmonary disability, to include bronchial asthma with emphysema and COPD, to include as due to exposure to Agent Orange and/or asbestos, is granted; to this extent only, the appeal is granted.



	(CONTINUED ON NEXT PAGE)

REMAND

Inasmuch as the claim for service connection for a pulmonary disability, to include bronchial asthma with emphysema and COPD, to include as due to exposure to Agent Orange and/or asbestos, has been reopened, the claim must be considered de novo.  On review, the Board finds that the claim requires additional development.  See McLendon, supra.

The VCAA requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011).

In this case, additional development is required to determine whether the Veteran's pulmonary disability, to include bronchial asthma with emphysema and COPD, was incurred or aggravated as a result of active duty, to include exposure to Agent Orange and/or asbestos.  As noted above, there is competent medical indicating that the Veteran's current pulmonary disability may be related to complaints in his service treatment records, and exposure to Agent Orange and/or asbestos.  Thus, a VA examination is warranted.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any pulmonary disability, to include bronchial asthma with emphysema and COPD, that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to express an opinion: (1) whether it is at least as likely as not (50 percent or more likelihood) that any current pulmonary disability, to include bronchial asthma with emphysema and COPD, is related to pulmonary complaints set forth in the Veteran's service treatment records; (2) whether it is at least as likely as not (50 percent or more likelihood) that any current pulmonary disability, to include bronchial asthma with emphysema and COPD, is related to presumed exposure to Agent Orange, or claimed exposure to asbestos or flour dust.  

A complete rationale for all opinions expressed must be provided.

2.  Then, adjudicate the Veteran's reopened claim de novo.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


